DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites “the copyright owners”. There is a lack of antecedent basis for the limitation. For examination purposes, the limitation will be interpreted to mean “copyright owners”

Claim 17 recites “the copyrighted material”. There is a lack of antecedent basis for the limitation. For examination purposes, the limitation will be interpreted to mean “copyrighted material”. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receiving, from a user, content; incorporating an intentional interruption into the content, the intentional interruption being in a form of at least one of an audio and visual effect that causes one or more attributes of the resulting intentionally interrupted content to be displayed; permit a copyright owner to send the content to selected users, where the selected users earn points for posting the content to various internet sites; causing the intentional interruption to be displayed to a recipient, discouraging illegal acquisition of copyrighted materials, guiding the user to channels of purchasing the content legally; and assigning points to accounts of users, wherein the users invest the points in stock of the content for shares that can gain or lose value, the points being used for rewards and discounts”.
The limitations above is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim recites “uploaded content”, “a distribution system”, “toggling a control panel of the distribution system”, “on-line accounts”. Each of the additional limitations is recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component and linking the abstract idea to a computer environment. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Dependent claims 2-8, 10, 12, 13-16, are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical or providing significantly more limitations. 
Dependent claim 9 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical (cloning the uploaded content and distributing in mass quantities to matrix and internet sites is recited at a high level of generality and amounts to generally linking the abstract idea to a computer environment) or providing significantly more limitations. 
Dependent claim 11 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical (creating different versions of a file by drop down menu or checkbox selection is recited at a high level of generality and amounts to generally linking the abstract idea to a computer environment) or providing significantly more limitations. 
Dependent claim 17 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical (disturbing the copyrighted material to multiple destinations at once via a flood generator is recited at a high level of generality and amounts to generally linking the abstract idea to a computer environment) or providing significantly more limitations. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 8-10, 13 and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell (US 2003/0195852) in view of Schmelzer (US 2009/0328236) in further view of Zhang (US 2006/0282309) and Redlich (US 2009/0327057). 
In regards to claim 1, Campbell discloses an implemented method for reducing unauthorized distribution of copyrighted materials, the method comprising: 
Receiving, from a user, uploaded content to a distribution system (paragraph 0035-36, 0059, a content provider transmits a file to the content protection system via internet).
Incorporating an intentional interruption into the uploaded content on the distribution system, the intentional interruption being in a form of at least one of an audio and visual effect that causes one or more attributes of the resulting intentionally interrupted uploaded content to be displayed (fig. 4, paragraph 0007, 0030, 0050, and 0065, inserting interruption into electronic files). 
Toggling a control panel of the distribution system to permit a copyright owner to send the uploaded content to selected users, where the selected users post the uploaded content to various internet sites (fig. 8 and 11, paragraph 0008, 0031-84, the content providers send the files to agents in order for the agents to disseminate the content to other file sharing networks); 
Causing the intentional interruption to be displayed to a recipient, discouraging illegal acquisition of copyrighted materials (paragraph 0065, 0096, 0099, the interruption in the movie is supposed to frustrate the user who is watching it). 
However, Campbell does not disclose but Legal Copy discloses guiding the user to channels of purchasing the uploaded content legally (paragraph 58 and 81, a link to a commercial website to purchase a license to the copyrighted works is sent to the user). 
	Therefore, it would have been obvious to a person of ordinary skills in the art at the time of the invention to include the limitation above as taught by Shmelzer in the teachings of Campbell, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	However, Campbell does not disclose but Zhang discloses wherein the selected user earn points for posting the uploaded content (paragraph 0042, the money sharing component reward users with coupons, gifts, rebates that aid in distributing advertisements in response to a user request). 
Therefore, it would have been obvious to a person of ordinary skills in the art at the time of the invention to include the limitation above as taught by Zhang in the teachings of Campbell in order to promote products (please see at least Zhang abstract, paragraph 0042).
	However, Campbell does not disclose but Redlich discloses assigning points to on-line accounts of users of the distribution system, wherein the users invest the points in stock of the uploaded content for shares that can gain or lose value, the points being used for rewards and discounts (paragraph 0006-11, 0014, 0031, 0046, 0068, 0070, 0083, 0086, 0087-90, 0093-94, users are assigned tokens to their profile which the users use to vote on other user's uploaded content. The QA tokens are then used as part of a formula to reward content providers and registered user with a referral sale fee).
Therefore, it would have been obvious to a person of ordinary skills in the art at the time of the invention to include the limitation above as taught by Redlich in the teachings of Campbell, in order to incentivize the users to be involved in the system (please see at least Redlich abstract, paragraph 0014).

Regarding claim 2, Campbell further discloses wherein the form of the intentional interruption utilized is selected by the copyright owner. (Paragraph 0038, 0065, 0095, Fig. 7: 716-718, the invention is operated by the copyright providers who select the alteration).

Regarding claim 3, Campbell further discloses wherein placement of the intentional interruption is determined by selection by the copyright owner (Paragraph 38, 65, Fig. 4, the invention is operated by the copyright providers who can choose to insert the alteration after 20 minutes into the movie).

Regarding claim 8, Campbell discloses further comprising adding an interruption sequence (paragraph 65, the insertion of repeating degrading images).

Regarding claim 9, Campbell further discloses wherein the copyright owner's uploaded content that receives the intentional interruption is cloned and distributed in mass quantities to matrix and internet sites to dramatically decrease an amount of illegally distributed copyright materials available for acquisition (Paragraph 0066, 0100).

Regarding claim 10, Campbell further discloses wherein the copyright owner's intentionally interrupted materials, which are distributed in mass quantities, are presented with identical characteristics as the uploaded content to cause a pirate to question whether they are receiving sought after unauthorized copyrighted material, and, when the pirate accesses the intentionally interrupted material, it contains the intentional interruption (Paragraph 0065, 0096, 0099).

Regarding claim 13, Campbell further discloses wherein the intentional interruption, regardless of the form, is placed on various sources of copyrighted material(s) including at least one of uploaded content and physical copies of the copyrighted material(s) (Paragraph 35-36, 59, the alteration is placed on a digital copy).

Regarding claim 16, Campbell discloses further comprising establishing different versions of the uploaded content, wherein the different versions can be used for movies, videos, photos, songs, ebooks, files and games (Paragraph 0064). 

Regarding claim 17, Campbell discloses further comprising distributing the copyrighted material to multiple destinations at once via a flood generator (Paragraph 0100-105).

Claims 4-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell (US 2003/0195852) in view of Shmelzer, Zhang (US 2006/0282309) and Redlich (US 2009/0327057), as disclosed in the rejection of claim 1, in further view of Hale (US 6,732,180).
Regarding claim 4, Campbell does not disclose but Hale discloses wherein the selection for the placement of the intentional interruption uses a strategy to randomly select a point at which the intentional interruption will occur (Col 3: 54-56, Col 4:54-56, Col 8:10-18, Fig. 5).
Therefore, it would have been obvious to a person of ordinary skills in the art at the time of the invention to include the limitation above as taught by Hale in the teachings of Campbell in order to inhibit illegal duplication and distribution over computer network of illegal media files (please see at least Hale abstract, Col 3: 54-56).

Regarding claim 5, Campbell discloses wherein the intentional interruption duration is the remainder of the copyright owner's uploaded content regardless of how early or late the intentional interruption is inserted (Paragraph 62-65, the invention creates decoy files which mimic the characteristics of the content provided. The content providers are then able to insert degraded and repeating images from the beginning of the movie or 20 minutes into the movie. Furthermore, the invention is capable of replacing the entire soundtrack of the content provided with a soundtrack of another movie).
However, Campbell fails to disclose the remainder of the copyright owner’s uploaded content. But, Hale discloses the remainder of the copyright owner’s protected materials (Fig. 5, Col 8: 5-6, Col 6: 60-64, since the decoy files created are identical to the media property of the copyrighted materials to be protected. A person with ordinary skills in the art will understand that the decoy files have the same duration as the copyrighted material from beginning to end)(please see claim 4 rejection for combination rationale).

Regarding claim 6, Campbell discloses wherein if the selected intentional interruption duration is shorter than the remaining time of the copyright owner's uploaded content, the intentional interruption will replay consecutively (Paragraph 62-65, in the beginning of the movie or within 20 minutes into it, the movie images may be replaced with repeating, degrading images or the movie soundtrack may be replaced with a different language soundtrack).
But Campbell does not disclose until a conclusion of the copyrighted material.  However, Hale discloses until a conclusion of the copyrighted material (Fig. 5, Col 8: 5-6, Col 6: 60-64, since the decoy files created are identical to the media property of the copyrighted materials to be protected. A person with ordinary skills in the art will understand that the decoy files have the same duration as the copyrighted material from beginning to end) (please see claim 4 rejection for combination rationale).     

Regarding claim 7, Campbell discloses by a service providers, the copyright owners, or a legitimate vendors of the copyright owner’s products (Paragraph 35, 38, the content owners select the type of alteration to be placed within the copyrighted material).
But Campbell fails to disclose wherein a marketing/advertisement slot is available as part of the intentional interruption for ads to be placed. However, Hale discloses wherein a marketing/advertisement slot is available as part of the intentional interruption for ads to be placed (Col 8:10-18) (please see claim 4 rejection for combination rationale).     

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell (US 2003/0195852) in view of Shmelzer , Zhang (US 2006/0282309) and Redlich (US 2009/0327057), as disclosed in the rejection of claim 1, in further view of Leader (US 2008/0294516). 
Regarding claim 11, Campbell discloses creating different versions of a file (paragraph 0064). However, Campbell does not disclose but Leader discloses implementing choices by drop down menu or checkbox selection (paragraph 0020). 
Therefore, it would have been obvious to a person of ordinary skills in the art at the time of the invention to include the limitation above as taught by Leader in the teachings of Campbell in order to present the user with a graphical user interface through which the advertiser can input certain choices (please see at least Leader abstract, paragraph 0020).

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell (US 2003/0195852) in view of Shmelzer, Zhang (US 2006/0282309), Redlich (US 2009/0327057), and Leader (US 2008/0294516), as disclosed in the rejection of claim 11, in further view of Brook (US 2007/0150329). 
Regarding claim 12, Campbell does not disclose charging copyright owners for a flood of clones based on quantity. However, Brook discloses that it is known in the art to charge customers based on quantity (paragraph 0018).  
Therefore, it would have been obvious to a person of ordinary skills in the art at the time of the invention to include the limitation above as taught by Brook in the teachings of Campbell, in order for  vendors of services or of intangible goods to charge accurately according to the details of the goods or services supplied to the customer (please see at least Brook abstract, paragraph 0019).

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell (US 2003/0195852) in view of Shmelzer, Zhang (US 2006/0282309) and Redlich (US 2009/0327057), as disclosed in the rejection of claim 1, in further view of Komuves (US 2013/0066885).
Regarding claim 14, Campbell in view of Redlich does not disclose but Kumoves discloses likes, dislikes, view and play ratios are used to determine value of the stock (paragraph 23, a popularity score is calculated based on likes, dislikes, total views, percentage liked and percentage disliked).
Therefore, it would have been obvious to a person of ordinary skills in the art at the time of the invention to include likes, dislikes, view and play ratios are used to determine value of the stock as taught by Kumoves in the teachings of Campbell in view of Redlich in order to provide a more meaningful measure of the overall user likeability or appeal of the content object (please see at least Kumoves abstract).
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell (US 2003/0195852) in view of Shmelzer, Zhang (US 2006/0282309) and Redlich (US 2009/0327057), as disclosed in the rejection of claim 1, in further view of Lee (US 2004/0186774 A1).
Regarding claim 15, Campbell does not disclose but Lee discloses wherein for general advertisements, the copyright owner is rewarded credit points for watching video advertisements, viewing image advertisements and for taking surveys on those advertisements (paragraph 0018).
Therefore, it would have been obvious to a person of ordinary skills in the art at the time of the invention to wherein for general advertisements, the copyright owner is rewarded credit points for watching video advertisements, viewing image advertisements and for taking surveys on those advertisements as taught by Lee in the teachings of Campbell in order to reward users for clicking through the advertisement (please see at least Lee abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628